WiNslow, C. J.
By sub. (1), sec. 670, Stats. 1913, the county board of any county is authorized to set off, organize, ' vacate, and change the boundaries of the towns in the county. *580It bas been- held by tbis court tbat tbis subdivision does not authorize tbe division of a town and tbe creation of a new town, but merely tbe change of boundaries of existing towns. State ex rel. Rosander v. Lippels, 133 Wis. 211, 113 N. W. 437.
By sec. 671 tbe county board is given power to divide a town provided tbat such division shall have been approved by vote of tbe electors at tbe next preceding annual town meeting pursuant to notice founded upon a petition of electors previously filed.
By sec. 672 it is provided tbat when a new town is formed from parts of an existing town or towns, or when territory is detached from one town and attached to another, tbe boards of tbe towns interested in tbe settlement shall meet in joint session and determine what portion of tbe indebtedness of tbe town from which tbe territory is taken shall be chargeable to and be paid by tbe new town or tbe town to which tbe territory is attached and what part of tbe credits shall be received by such last named town.
It is apparent from examination of these sections tbat ordinances numbered from 1 to 5 were valid so far as tbe detaching of territory from one town and attaching it to another was concerned, and tbat ordinances 6 and 7 were invalid so far as tbe creation of tbe two new towns was concerned, and tbat those parts of all tbe ordinances purporting to apportion tbe excess of indebtedness over credits were invalid.
Tbis was tbe situation when tbe validating act set forth in tbe statement of facts was passed, and tbe serious question is whether tbis act validated those parts of tbe ordinances relating to tbe apportionment of tbe excess of indebtedness as well as those parts relating to tbe detachment and division of territory.
We are clearly of opinion tbat tbis question should be answered in tbe affirmative.
As already stated there was no necessity for validating *581those portions of tbe first five ordinances which detached territory from one existing town and attached it to another, so, if the legislative intent was not to affect in any way the ap-portionments of the excess of indebtedness over credits, the legislature must be convicted of passing an entirely useless act so far as the first five ordinances were concerned. They needed no validation and every one must have known it.
Over and above this consideration, however, we can entertain no doubt from the comprehensive wording of the act and its title that the legislative intent was to cover the whole subject and validate all the proceedings of the board relating to this readjustment and rearrangement of the town government of Yilas county.
It is very evident that the whole scheme was viewed as one on the part of the county board and, quite as evident, we think, that it was viewed in the same way by the legislature.
“All acts and proceedings” . . . “relating to” the detaching of territory, “and in creating the towns of Washington and Lincoln,” are legalized. In our judgment the words “relating to” qualify the creation of the new towns as well as the detaching of .territory from old towns. The grammatical construction is not accurate or happy on account of the insertion of the word “in”'before “creating,”'but no such circumstance as this should interfere with evident intent. “All the acts and proceedings relating to” the creation of the towns of Washington and Lincoln must certainly include the proceedings fixing and apportioning the excess of indebtedness between those towns and the existing towns from which they were taken.
It is familiar law that the legislature may validate an act which it might have authorized in the first instance. Kimball v. Rosendale, 42 Wis. 401. It is undoubted that the legislature could have given the county board authority to apportion the indebtedness and credits (such authority'in fact existed for years and until the passage of ch. 62 of the Laws *582of 1909), hence it could .validate the present unauthorized act of the board.
Rut it is said that this is a special act incorporating a town and hence void under sub. 9 of sec. 31 of art. IV- of the state constitution, which prohibits special legislation incorporating “any city, town or village.” It is sufficient to say in answer to this obj ection that it has been held by this court that the carving of a county into new towns by act of the legislature was not “incorporating” such towns within the meaning of the constitution. Cathcart v. Comstock, 56 Wis. 590, 605, 14 N. W. 833. This rule has not since been departed from. State ex rel. Graef v. Forest Co. 14 Wis. 610, 43 N. W. 551. If the legislature could create a new town by direct act, it could do so by a validating act.
Again, it is said that the law is a special law for the assessment or collection' of taxes and hence prohibited by sub. 6 of see. 31 of art. IV of the constitution. We have been unable to see how the law can be considered as a law for the collection or assessment of taxes. It simply determines what part of the net indebtedness of the town of Eagle River the new town shall pay.
The law is unquestionably a “local” law within the meaning of the constitution and hence can embrace but one subject which must be expressed in the title. Sec. 18, art. IV, Const. This provision, however, is to receive a liberal construction so that the legislative purpose may be accomplished if possible. Where there is one fundamental general object and the various provisions of the law are mere details which relate or are germane to that object, it is enough to state that general object in the title. The details are necessarily and logically included therein. In re Southern Wis. P. Co. 140 Wis. 245, 122 N. W. 801. We regard the clauses which apportion the net indebtedness of the old town as details which, though not necessarily included in the creation of the new town, are germane thereto and so closely and naturally con*583nected therewith that they are sufficiently expressed in the title of the act before us.
By the Court. — Judgment reversed with costs, and action remanded with directions to the trial court to render judgment affirming the action of the county board.
Eoseitberry, J., took no part.